                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TERESA PEACE,                                    Case No.17-cv-04410-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: MOTION FOR
                                                  v.                                        ATTORNEY’S FEES
                                   9

                                  10       ANDREW SAUL,1 Commissioner of Social             Re: Dkt. No. 25
                                           Security,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                               Plaintiff’s counsel, Steven Chabre, moves for attorney’s fees pursuant to 42 U.S.C. §
                                  14
                                       406(b) for representing Plaintiff in her successful appeal of the Commissioner of the Social
                                  15
                                       Security Administration’s (“Commissioner’s”) denial of social security disability benefits. (Dkt.
                                  16
                                       No. 21.) The Commissioner has not filed a response to Plaintiff’s motion and the time to do so
                                  17
                                       has run. After careful consideration of Plaintiff’s motion and the relevant legal authority, the
                                  18
                                       Court concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and GRANTS
                                  19
                                       the motion for attorney’s fees pursuant to Section 406(b).
                                  20
                                                                                BACKGROUND
                                  21
                                               This case stems from Plaintiff’s appeal of the SSA’s denial of social security benefits for a
                                  22
                                       combination of impairments including: cervical and lumbar degenerative disc disease with disc
                                  23
                                       protrusions and associated stenosis, left-sided meniscus tear, status post arthroscopic surgery,
                                  24
                                       carpal tunnel syndrome, myofacial pain syndrome, depression, stress, and anxiety. On July 24,
                                  25
                                       2018, the Court granted Plaintiff’s motion for summary judgment, denied Defendant’s cross-
                                  26
                                  27   1
                                        The Court hereby substitutes Andrew Saul, Commissioner of Social Security, for Nancy A.
                                  28   Berryhill, the former Commissioner of Social Security, as Defendant in this suit. See Fed. R. Civ.
                                       P. 25(d); 42 U.S.C. § 405(g).
                                   1   motion for summary judgment, and remanded for further proceedings consistent with the Court’s

                                   2   Order which concluded that the ALJ’s Step Two finding that Plaintiff’s depression and anxiety

                                   3   were not severe was not supported by substantial evidence. (Dkt. No. 21.2) On September 13,

                                   4   2018, pursuant to the parties’ stipulation, the Court awarded $7,500 in fees to Plaintiff’s counsel

                                   5   under to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (Dkt. No. 24.)

                                   6          On remand, the ALJ found that Plaintiff was disabled as of November 3, 2012. (Dkt. No.

                                   7   25-3.) On June 12, 2019, Plaintiff was notified that she had been awarded disability benefits

                                   8   under Title XVI and that she was owed $54,084.69 in Social Security Income Benefits. (Dkt. No.

                                   9   25-2.) Less than a month later, Plaintiff was notified that she had also been awarded disability

                                  10   benefits under Title II and that she was owed benefits of $95,524.00. (Dkt. No. 25-1.) Plaintiff

                                  11   was awarded Title XVI benefits for same period as those under Title II except for a five-month

                                  12   period from December 2012-April 2013. Plaintiff’s Title XVI benefits will offset the Title II
Northern District of California
 United States District Court




                                  13   benefits for this period except for the non-overlapping months bringing her total past-due benefits

                                  14   to $99,848.33. See 42 U.S.C.A. § 1320a-6. Social Security has withheld $23,881.09 from

                                  15   Plaintiff’s Title II underpayment for attorney’s fees. (Dkt. No. 25-1 at 4.)

                                  16          Plaintiff’s counsel thereafter filed the now pending motion for attorney’s fees. (Dkt. No.

                                  17   25.) Pursuant to Plaintiff and her counsel’s contingency fee agreement for this case, counsel may

                                  18   seek fees up to 25 percent of any past-due benefits awarded to Plaintiff. (Dkt. No. 25-4.) Counsel

                                  19   accordingly requests fees in the amount of $18,090.00 which represents approximately 18.1% of

                                  20   Plaintiff’s past-due benefits, less the $7,500 already awarded to counsel under the EAJA. (Dkt.

                                  21   No. 25 at 5.) Plaintiff’s counsel served Plaintiff with a copy of the motion for attorney’s fees and

                                  22   supporting papers, but Plaintiff has not filed a response or raised any objections to the fee request.

                                  23   (Dkt. No. 25 at 6.) The Commissioner has not filed an opposition to Plaintiff’s motion.

                                  24                                          LEGAL STANDARD

                                  25          Section 406(b) provides that “[w]henever a court renders a judgment favorable to a [social

                                  26   security] claimant under this subchapter who was represented before the court by an attorney, the

                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                                                                         2
                                   1   court may determine and allow as part of its judgment a reasonable fee” to claimant’s attorney;

                                   2   such a fee can be no more than 25 percent of the total of past-due benefits awarded to the claimant.

                                   3   42 U.S.C. § 406(b)(1)(A). A court may award such a fee even if the court’s judgment did not

                                   4   immediately result in an award of past-due benefits; where the court has rendered a judgment

                                   5   favorable to a claimant by reversing an earlier determination by an ALJ and remanding for further

                                   6   consideration, the court may calculate the 25 percent fee based upon any past-due benefits

                                   7   awarded on remand. See, e.g., Crawford v. Astrue, 586 F.3d 1142 (9th Cir. 2009) (en banc).

                                   8          Under Section 406(b), a court must serve “as an independent check” of contingency fee

                                   9   agreements “to assure that they yield reasonable results.” Gisbrecht v. Barnhart, 535 U.S. 789,

                                  10   807 (2002). Section 406(b) “does not displace contingent-fee agreements within the statutory

                                  11   ceiling; instead, [Section] 406(b) instructs courts to review for reasonableness fees yielded by

                                  12   those agreements.” Id. at 808-09. The court’s review of a fee agreement is based on the character
Northern District of California
 United States District Court




                                  13   of the representation and the results achieved, see Gisbrecht, 535 U.S. at 808, and can include

                                  14   analyzing: whether counsel provided substandard representation; any dilatory conduct by counsel

                                  15   to accumulate additional fees; whether the requested fees are excessively large in relation to the

                                  16   benefits achieved; and the risk counsel assumed by accepting the case. See Crawford, 586 F.3d at

                                  17   1151-52.

                                  18          A court must offset an award of Section 406(b) attorneys’ fees by any award of fees

                                  19   granted under the EAJA. Gisbrecht, 535 U.S. at 796; Parrish v. Comm’r of Soc. Sec. Admin., 698

                                  20   F.3d 1215, 1218 (9th Cir. 2012).

                                  21                                               ANALYSIS

                                  22          Plaintiff’s counsel has demonstrated that the amount of fees requested is reasonable for the

                                  23   services rendered. See Gisbrecht, 535 U.S. at 807. First, while not dispositive, Plaintiff and

                                  24   counsel’s contingency fee agreement is within the 25 percent threshold permitted under Section

                                  25   406(b) as the agreement provides that counsel will not ask for a fee of more than 25 percent of

                                  26   total past-due benefits awarded. (Dkt. No. 25-4.) Further, counsel in fact seeks an award of less

                                  27   than that amount as counsel’s requested fees represent 18.1 percent of the total past-due benefits

                                  28   awarded. Second, there is no indication that a reduction of fees is warranted due to any
                                                                                         3
                                   1   substandard performance by counsel or that counsel delayed these proceedings in an effort to

                                   2   increase the amount of fees awarded. To the contrary, counsel, who has represented Plaintiff since

                                   3   2014, provided substantial work and achieved favorable results for Plaintiff as he succeeded in

                                   4   having the Court remand this matter to the Commissioner. Nor is the amount of fees, $18,090.00,

                                   5   excessive in relation to the past-due benefits award of $99,848.33. See, e.g., Eckert v. Berryhill,

                                   6   No. 15-CV-04461-JCS, 2017 WL 3977379, at *3 (N.D. Cal. Sept. 11, 2017) (awarding $16,566.25

                                   7   in fees following an award of $66,265 in retroactive benefits); Devigili v. Berryhill, No. 15-CV-

                                   8   02237-SI, 2017 WL 2462194, at *2 (N.D. Cal. June 7, 2017) (awarding $15,278.00 in fees

                                   9   following an award of $76,391.00 in retroactive benefits); Conner v. Colvin, No. 13-CV-03324-

                                  10   KAW, 2016 WL 5673297, at *3 (N.D. Cal. Oct. 3, 2016) (awarding $17,746.00 in fees following

                                  11   an award of $94,987.60 in retroactive benefits). Lastly, the Court finds that Plaintiff’s counsel

                                  12   assumed a substantial risk of not recovering fees when he accepted this case. Plaintiff and counsel
Northern District of California
 United States District Court




                                  13   entered into the contingency fee agreement prior to the filing of this action. (Dkt. No. 25-4.) At

                                  14   that time, the Agency had completely denied Plaintiff any requested benefits, and counsel could

                                  15   not know that the Court would remand to the Commissioner for a further hearing.

                                  16          Accordingly, the Court finds that the amount of requested fees is reasonable.

                                  17                                             CONCLUSION

                                  18          For the reasons described above, the Court GRANTS Plaintiff’s counsel’s motion for fees.

                                  19   The Commissioner is directed to certify fees under 42 U.S.C. § 406(b) in the amount of

                                  20   $18,090.00, payable to the Law Offices of Steven Chabre. Plaintiff’s counsel is ordered to refund

                                  21   the previously awarded EAJA fees, in the amount of $7,500.00, to Plaintiff.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 30, 2019

                                  25

                                  26
                                                                                                     JACQUELINE SCOTT CORLEY
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                         4
